{¶ 1} The discretionary appeal is accepted on Proposition of Law Nos. I and II.
{¶2} The judgment of the court of appeals is reversed as to the court of appeals’ holding on appellant’s fourth assignment of error below on the authority of State v. Colon, 118 Ohio St.3d 26, 2008-Ohio-1624, 885 N.E.2d 917, and the cause is remanded to the trial court for further proceedings consistent with State v. Colon.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.